ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-062, recommending that DAVID L. LOCK-ARD of PHILADELPHIA, PENNSYLVANIA be barred permanently from appearing pro hoc vice in this State;
And DAVID L. LOCKARD having been ordered to show cause why he should not be so barred or why the Court should not take other appropriate action;
And the Court having determined from its review of the record that there is clear and convincing evidence that respondent failed to safeguard client funds, in violation of RPC 1.15(c);
And good cause appearing;
It is ORDERED that the privilege of DAVID L. LOCKARD to appear pro hac vice in New Jersey pursuant to Rule 1:21-2 is hereby suspended for a period of three years and until the further Order of the Court, effective immediately.